Although it is generally true that the record on appeal is limited to the documents submitted before the Supreme Court, it is well settled "that an incontrovertible official document, even though it is dehors the record, may be considered on appeal for the purposes of sustaining a judgment” (Brandes Meat Corp. v Cromer, 146 AD2d 666, 667). Further, a failure to dispute the accuracy of such documents amounts to a concession of their accuracy (see, Brandes Meat Corp. v Cromer, supra, at 668).
The material to which the appellant objects consists of deeds, building permits, and tax records, all of which can be said to be "incontrovertible official documents” (Brandes Meat Corp. v Cromer, supra, at 667). Moreover, the petitioner has not disputed the accuracy of any of them. The respondent’s brief *783will therefore be allowed to stand as submitted. Mangano, P. J., Miller, Ritter and Hart, JJ., concur.